DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/07/2022 overcomes the following: 
Objection to claim 7 for informalities; 
Rejection of claim 20 under 35 USC 101; and
Objection to claim 19 for being a substantial duplicate of claim 10.
  
Response to Arguments
Applicant's arguments regarding features of independent claims 1, 10 and 20 filed 01/07/2022 have been fully considered but they are not persuasive.
On pages 9-10 of the Remarks, Applicant asserts that Zhou does not anticipate the features of “inputting the automobile image sample data into the trained adversarial network according to a preset generation target, to generate automobile image data comprising a variety of random noise information, wherein the automobile image data is used to train an automobile image recognition neural network for performing an automobile image recognition.” Applicant asserts in particular that the learning of a distance metric for vehicle reidentification based on the outputs of the Generative Net and Discriminative Net of the XVGAN as disclosed in Zhou does not anticipate “wherein 
As correctly noted by Applicant, the images generated by the Generative Net of Zhou are fed to the Discriminative Net of the XVGAN, which outputs features subsequently used for learning a distance metric for the task of vehicle reidentification. Examiner considers vehicle reidentification as an automobile image recognition task. Zhou additionally discloses that a deep learning framework is used for the vehicle reID task (Zhou, p.4, Figure 2, p.6, Section 3-3.1), of which the training process includes the learning of a distance metric by optimizing a contrastive loss such that it may learn to distinguish which vehicle images are most similar to the input query image (Zhou, p.5, Distance learning for re-ID; “Finally, the 2048-dimensional ReidFeat is used to measure distance for ranking.” See also p.8-9, Section 3.3). Examiner therefore submits that Zhou’s disclosure of learning a distance metric based on generated vehicle viewpoint images in order to train a vehicle re-ID network to identify vehicle images matching a query image reads on the claimed feature of training an automobile image recognition network based on noisy training images generated from sample vehicle images. Furthermore, although Examiner specifically mentions the Generative and Discriminative Nets in addressing the claimed limitations, it is noted that the Zhou reference as a whole properly anticipates each of the claimed elements as discussed above (see MPEP 2131)
Applicant's arguments regarding features of dependent claim 4 have been fully considered but are moot in view of the new grounds of rejection set forth below as necessitated by the amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Cross-View GAN Based Vehicle Generation for Re-identification” (hereinafter “Zhou”, published 2017) for the same rationale as set forth in the last Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claims 1 and 10 above, in view of “Attribute2Image: Conditional Image Generation from Visual Attributes” (hereinafter “Yan”, 2016).
Regarding claim 4, claim 3 is incorporated, and Zhou further discloses wherein the random noise information comprises an automobile color noise and an automobile shape noise, and a background color noise (Zhou, p.3-5, Section 2.2, Figures 1 & 2; “Conditioned on these features, the Generative Net takes the intrinsic vehicle features of input views, random vectors and central viewpoint features of expected views as inputs to synthesize vehicle images in certain views of the same input vehicles.” The features upon which the generative network is conditioned include vehicle model, color, type, unique patterns and viewpoint information, therefore the concatenation of these features with a random noise vector to synthesize multiple view images of the same vehicle reads on the limitations “an automobile color noise” and/or “an automobile shape noise”, as claimed.).
Zhou does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Yan does as follows. 
Yan teaches wherein the random noise information comprises a background color noise (Yan, p.780-782, Section 3.2; “When lighting condition is stable and background is at a distance, we can safely assume foreground and background pixels are generated from independent latent factors. To this end, we propose a disentangled representation z = [zF, zB] in the latent space, where zF together with attribute y captures the foreground factors while zB the background factors.” The latent variable zB is used to generate the background layer xB.). 
Yan is considered analogous art because it pertains to attribute-conditioned image generation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the random noise information taught by Zhou to include a variable for background color noise, as taught by Yan, in order to generate more realistic and novel images (Yan, Section 2).

Regarding claim 5, claim 4 is incorporated, and Zhou in the combination further teaches wherein when the random noise information comprises the automobile color noise, the extracted feature information of the automobile image sample data comprises an automobile non-color feature; and the adding random noise information to the feature information by using the trained adversarial network according to a preset target, to obtain the automobile image data comprising a variety of random noise (Zhou, p.6-7, Section 3.2, Figure 3; “In this method, after predicting the attribute labels of a vehicle in an original view image by the Classification Net, the ID, type, color and the expected viewpoint labels are directly encoded to a 384-dimensional (256+128) vector and then concatenated with the random noise vector. The structures of the Generative and Discriminative Nets are same as that of the XVGAN.” The automobile non-color feature is interpreted here as the remaining attributes other than the color of the vehicle determined by the classification network. The concatenation of the vector of attributes with the random noise vector achieves the generation of multiple vehicle images of the input vehicle having a same color as the original input vehicle, as shown in the rightmost column of Figure 3, which only depicts generated images of a red vehicle).

Regarding claim 6, claim 4 is incorporated, and Zhou in the combination further teaches wherein when the random noise information comprises the automobile shape noise, the extracted feature information of the automobile image sample data comprises an automobile non-shape feature; and the adding random noise information to the feature information by using the trained adversarial network according to a preset target, to obtain the automobile image data comprising a variety of random noise information, comprises: adding the automobile shape noise to the automobile non-shape feature by using the trained adversarial network according to a preset target (Zhou, p.6-7, Section 3.2, Figure 3; “In this method, after predicting the attribute labels of a vehicle in an original view image by the Classification Net, the ID, type, color and the expected viewpoint labels are directly encoded to a 384-dimensional (256+128) vector and then concatenated with the random noise vector. The structures of the Generative and Discriminative Nets are same as that of the XVGAN.” The automobile non-shape feature is interpreted here as the remaining attributes other than the type/model of the vehicle determined by the classification network. The concatenation of the vector of attributes with the random noise vector achieves the generation of multiple vehicle images of the input vehicle having a same type/model as the original input vehicle, as shown in the rightmost column of Figure 3.)

Regarding dependent claim 7, claim 4 is incorporated, and Zhou does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Yan does as follows. 
Yan teaches wherein when the random noise information comprises the background color noise, the extracted feature information of the automobile image sample data comprises an automobile non-background color feature; and the adding random noise information to the feature information by using the trained adversarial network according to a preset target, to obtain the automobile image data comprising a variety of random noise information, comprises: adding the background color noise to the automobile non-background color feature by using the trained adversarial network, according to a preset target background color, to obtain automobile image data  (Yan, p.780-782, Section 3.2, equation 5; “To this end, we propose a disentangled representation z = [zF, zB] in the latent space, where zF together with attribute y captures the foreground factors while zB the background factors.” An image is synthesized by combining a foreground layer xF (“non-background color feature”) with a background layer xB generated from the latent variable zB). 
Yan is considered analogous art because it pertains to attribute-conditioned image generation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image generation taught by Zhou to include synthesizing non-background features with a background noise variable, as taught by Yan, in order to generate more realistic and novel images (Yan, Section 2).

Claim 13 recites an apparatus having features corresponding to the steps recited in method claim 4. Therefore, the recited elements of Claim 13 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 4. Additionally, the rationale and motivation to combine the Zhou and Yan references presented in the rejection of claim 4 apply to this claim. 

Claim 14 recites an apparatus having features corresponding to the steps recited in method claim 5. Therefore, the recited elements of Claim 14 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 5. 

Claim 15 recites an apparatus having features corresponding to the steps recited in method claim 6. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 6. Additionally, the rationale and motivation to combine the Zhou and Yan references presented in the rejection of claim 6 apply to this claim. 

Claim 16 recites an apparatus having features corresponding to the steps recited in method claim 7. Therefore, the recited elements of Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 7. Additionally, the rationale and motivation to combine the Zhou and Yan references presented in the rejection of claim 7 apply to this claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668